Citation Nr: 1121733	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-23 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to December 27, 2010.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from December 27, 2010.  

3.  Entitlement to a higher initial rating for sciatica, right lower extremity, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to November 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2010 for further development.   

The RO issued a March 2011 rating decision in which it granted the Veteran a rating of 20 percent for his degenerative disc disease of the lumbar spine.  The increased rating did not date back to the date of receipt of the claim (June 3, 2008).  Instead, the increased rating became effective December 27, 2010.  Consequently, there are two different rating periods to consider.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to December 27, 2010, the Veteran's service-connected degenerative disc disease of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thorocolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there were no incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the previous 12 months  

2.  From December 27, 2010, the Veteran's service-connected degenerative disc disease of the lumbar spine is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or  favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

3.  The Veteran's service-connected sciatica, right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to December 27, 2010, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243 (2010).

2.  From December 27, 2010, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected sciatica, right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated July 2008.
  
The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In addition to the July 2008 VCAA notice, the RO sent the Veteran correspondences dated September 2009 and December 2010.  Reviewing the July 2008, September 2009, and December 2010 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in August 2008 and December 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  After reviewing the December 2010 examination report, the Board finds that there has been substantial compliance with the directives set forth in the December 2010 remand.  In this regard, the examination reports substantially address the questions posed in the remand and allow for informed appellate review. 

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected degenerative disc disease of the lumbar spine and sciatica, right lower extremity warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, as in the case of the Veteran's sciatica, right lower extremity, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Lumbar spine

The Veteran's service-connected degenerative disc disease of the lumbar spine has been rated by the RO under the provisions of Diagnostic Code 5242.  The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thorocolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, pursuant to Diagnostic Code 5293, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

T.B. submitted a July 2008 statement in support of the claim (VA Form 21-4138) in which he stated that the Veteran missed 54 hours of work on 10 days between March 2008 and July 2008.

The Veteran underwent a VA examination in August 2008.  He reported numbness, paresthesias, stiffness, spasms, and pain.  He reported that the pain in his lumbar spine was chronic and severe; and he described it as a bulging, throbbing pain.  He also complained of pain radiating into the right leg, as well and numbness and tingling.  He also reported flare-ups of the disability.  He denied loss of bladder or bowel control.  He also denied having had any periods of incapacitation during the past 12 months.  He did not use any assistive devices.  He reported that he is able to walk more than 1/4 mile, but less than 1 mile.  

Upon examination, the Veteran had normal posture and gait.  There were no abnormal spinal curvatures or objective abnormalities of cervical or thoracolumbar sacrospinalis.  Muscle spasm was reported, but the examiner indicated that it was not severe enough to result in abnormal gait or abnormal spinal contour.  The thoracolumbar spine range of motion tests showed that the Veteran achieved flexion from 0-75 degrees; extension from 0-15 degrees; left and right lateral rotation from 0-25; and left and right lateral flexion from 0-15 degrees.  Movement was limited by pain; however, there was no additional limitation with repetitive motion.  An MRI showed degenerative disc disease at L5-S1 with an apparent small right paracentral and foraminal disk herniation.  He was diagnosed with degenerative disc disease of the lumbar spine with right sided sciatica, and lumbar muscular spasm.  The examiner found that there were significant effects on the Veteran's usual occupation; and that there are effects on the Veteran's daily activities.  The disability has mild effects on his ability bathe, dress, and use the toilet.  It has a moderate effect on his ability to go shopping, do chores, and travel.  Finally, the disability has a severe effect on the Veteran's ability to exercise, play sports, and perform other recreational activities.  

In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months  The Veteran displayed a normal gait and achieved forward flexion to 75 degrees.  He also denied having any incapacitating episodes. 

The Board notes that although the Veteran denied having incapacitating episodes at his examination (and again at his December 2010 examination), he testified at his Board Hearing that he did suffer from incapacitating episodes.  Despite this inconsistency, the Board finds that the Veteran's hearing testimony is credible.  However, the Veteran testified that he missed several days from work; and the July 2008 statement from T.B. substantiates that he missed 54 hours of work between March 2008 and July 2008.  The 54 hours of missed work does not equate to having missed between two and four weeks from work (as specified by the rating criteria).      

Finally, in regards to DeLuca criteria, although the wording is somewhat disjointed, the Board views the August 2008 report as actually reporting the limitation of motion due to pain.  Further, the August 2008 examiner opined that the Veteran's degenerative disc disease of the lumbar spine does not cause the Veteran to suffer from additional limitation with repetitive motion.  There is no medical evidence to show that (prior to December 27, 2010) there was any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to December 27, 2010, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Effective December 27, 2010

At the Veteran's August 2010 Board hearing, he testified that that his back disability has rendered him incapacitated and unable to perform daily activities.  He further specified that he is currently unemployed; but that at his previous place of employment, there were several days in which he could not go to work because of the pain in his back and the fact that he could not move.  He stated that he currently takes 500 milligrams of Loratab, and that it prevents him from driving. 

The Veteran underwent another VA examination December 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that there is no history of hospitalization or surgery.  The Veteran once again reported stiffness and spine pain.  He denied spasms.  He described the pain as a constant, moderate, dull ache that radiates into his right buttocks and upper leg.  He described the radiating pain as burning.  He denied any incapacitating episodes; and he stated that he is able to walk 1-3 miles.  There was no reported loss of bladder or bowel control. 

Upon examination, there was no ankylosis of the cervical or thoracolumbar spine.  There was no spasm, atrophy, guarding, tenderness, or weakness..  There were no abnormal spinal curvatures or objective abnormalities of cervical or thoracolumbar sacrospinalis.  The thoracolumbar spine range of motion tests showed that the Veteran achieved flexion from 0-45 degrees; extension from 0-5 degrees; left and right lateral rotation from 0-20; left lateral flexion from 0-15 degrees; and right lateral flexion from 0-20 degrees.  There was objective evidence of pain following repetitive range of motion; but there was no additional limitation of motion after three repetitions.  The examiner noted that the Veteran was not employed.  Regarding activities of daily living, the examiner opined that the disability has a moderate effect on the Veteran's ability to do chores and recreational activities.  The disability has a severe effect on his ability to play sports and exercise.  

In order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less;  favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  At his December 2010 VA examination, the Veteran once again denied having any incapacitating episodes; and he achieved forward flexion to 45 degrees.  

Finally, in regards to DeLuca criteria, the December 2010 examiner opined that although there was objective evidence of pain on range of motion testing, the Veteran's degenerative disc disease of the lumbar spine does not cause the Veteran to suffer from additional limitation with repetitive motion.  The Board finds that the reported ranges of motion, in the context of the examination report, are the ranges of motion limited by pain.   There is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's range of motion findings and (lack of) incapacitating episodes squarely match the type and degree of the examples set forth under the criteria for the 10 and 20 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Sciatica, right lower extremity

The Veteran's service-connected sciatica, right lower extremity has been rated by the RO under the provisions of Diagnostic Code 8520.  Under this regulatory provision, a rating of a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

At the Veteran's August 2010 Board hearing, he testified that when he sleeps, a disc is pinching his sciatic nerve.  When he wakes up, he finds that his right leg has gone numb.  He stated that it tingles, and he compared it to when your hand goes to sleep.  He testified that it is always an issue in the morning; and also occurs periodically throughout the day if he aggravates his back.  

Private treatment reports reflect a diagnosis of sciatica; but they do not address the severity of the disability.

At the Veteran's August 2008 VA examination, the sensory examination was normal.  However, he continued to report numbness down his right buttock and into the right posterior thigh and leg.  

The Veteran underwent a VA examination in December 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he developed gradual, chronic pain in his right leg beginning in 2000.  He denied problems with balance, coordination, and mobility.  Sensory examination of the lower right extremity yielded normal findings.  Motor examination findings were also normal.  There was no muscle atrophy, gait abnormality, imbalance or tremor, evidence of fasciculations, or dysfunction of any joint.  The examiner diagnosed the Veteran with sciatica, in remission.  He found that there was no nerve dysfunction, and that there were no effects on usual occupation or usual daily activities.  The examiner found the disability to be mild due to its intermittent nature and lack of significant limitations in daily activities.    

The Board finds that the only medical opinion that addresses the severity of the Veteran's sciatica, found that it was no more than a mild disability.  This opinion was based largely on the fact that the disability was of a somewhat intermittent nature.  This is consistent with the Veteran's testimony regarding the fact that the sciatica is always and in issue in the morning; but only occurs periodically during the day and usually only if his back is aggravated.  

The Board finds the Veteran's testimony to be credible and consistent with the findings of the VA examiner.  However, in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by moderate incomplete paralysis.  The preponderance of the evidence weighs against such a finding.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for sciatica, right lower extremity, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 

ORDER

Entitlement to higher ratings for degenerative disc disease of the lumbar spine and right side sciatica are not warranted.  To this extent, the appeal is denied.



REMAND

At the August 2010 Board hearing, the Veteran stated that he previously had a job but he could not physically do it anymore because it required climbing in and out of trucks.  The Board finds that a claim of entitlement to a total rating based on individual unemployability (TDIU) is reasonably raised by the record.  The Board observes that the RO has not developed or adjudicated this issue.  However, the Court held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for appropriate VA examination(s) to ascertain whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

2.  After completion of the above, the RO should review the expanded record and determine whether entitlement to TDIU is warranted.  The RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


